[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-14250              MARCH 27, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                          D.C. Docket No. 1:11-cr-00165-RWG-ECS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                versus


JOSE LINARES,
a.k.a. Churro,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (March 27, 2012)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Jose Linares appeals his 235-month sentence, imposed after he pled guilty

to conspiring to possess with the intent to distribute at least 500 grams of

methamphetamine and at least 50 kilograms of marijuana, in violation of 21

U.S.C. §§ 846, 841(a)(1), and 841(b). Linares contends the Government breached

his plea agreement by advocating for the application of a specific offense

characteristic enhancement found in U.S.S.G. § 2D1.1(b)(4) and an aggravating

role enhancement found in U.S.S.G. § 3B1.1(c). We affirm Linares’s sentence.

      We review de novo whether the government breached a plea agreement.

United States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir. 2008). However,

the district court’s factual findings on the scope of the agreement are reviewed

only for clear error. United States v. Al-Arian, 514 F.3d 1184, 1191 (11th Cir.

2008).

      Plea agreements are contracts, and must be interpreted accordingly. United

States v. Rubbo, 396 F.3d 1330, 1334 (11th Cir. 2005). We must apply an

objective standard to determine the meaning of any disputed terms in a plea

agreement and must decide whether the Government’s actions are inconsistent

with what the defendant reasonably understood when he entered his guilty plea.

United States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004). “In interpreting

a plea agreement, we do not accept a hyper-technical reading of the written

                                          2
agreement or a rigidly literal approach in the construction of the language.” Id.

(quotation omitted). When an agreement is ambiguous, we must construe its

meaning against the Government. Id. at 1105-06. However, plea agreements must

be interpreted as a whole. Rubbo, 396 F.3d at 1335.

      Linares and the Government stipulated to “the following applications of the

Sentencing Guidelines: (a) The applicable offense guideline is Section

2D1.1(c)(1); and (2) The criminal activity . . . involved at least 1.5 kilograms of

methamphetamine (actual) . . . .” The Government also agreed to recommend

Linares receive a reduction for acceptance of responsibility. Both parties agreed

to recommend an additional one-level variance for Linares’s timely guilty plea.

The Government agreed to recommend that Linares be sentenced at the low end of

the adjusted guideline range. Finally, Linares and the Government agreed,

“[e]xcept as expressly stated elsewhere in this plea agreement, [to allow] the

Government . . . to make recommendations regarding application of the

Sentencing Guidelines.”

      Linares contends that because the Government drafted the agreement, any

sentencing enhancement not included in the agreement must be excluded from the

Government’s recommendation. See United States v. Hill, 643 F.3d 807, 876

(11th Cir. 2011) (interpreting an immunity agreement). Thus, the Government

                                          3
was forbidden from advocating for an enhancement not explicitly listed in the plea

agreement, including the § 2D1.1(b)(4) and § 3B1.1(c) enhancements.

      When we read the plea agreement as a whole, the fallacy of Linares’s

argument becomes clear. See Rubbo, 396 F.3d at 1335. Nothing in the agreement

indicates that the parties intended to set forth an exhaustive list of the potentially

applicable Guideline provisions. Instead, the parties stipulated and agreed to

certain provisions, and the Government reserved its right to recommend provisions

not expressly stated in the plea agreement. We refuse to read the plea agreement

in the tortured manner Linares suggests. See Copeland, 381 F.3d at 1105-06.

      The Government did not breach the plea agreement. Accordingly, we affirm

Linares’s sentence.

      AFFIRMED.




                                           4